DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 8 and 17 is/are objected to because of the following informalities:
Claim 8 recites “a pin extending through sleeve”.  The examiner suggests amending to --a pin extending through the sleeve--.
Claim 17 recites “operable to decouple the head”.  The examiner suggests amending to --operable to decouple the tool head--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. US 2010/0307010 in view of Silva US 2005/0276658.
Patton discloses a quick-release mechanism for removably coupling a tool head (26) to a clevis (34), the quick-release mechanism comprising: a sleeve (26) extending through the tool head; and a pin (48) extending through the sleeve.  However, Patton does not disclose wherein the pin is rotatable between a first position in which the pin is prevented from being withdrawn from the sleeve and a second position in which the pin can be withdrawn from the sleeve to permit removal of the tool head from the clevis.  However, Silva teaches (see Figs. 1-3 and ¶0055-63) a quick release shackle pin system wherein the pin is rotatable between a first position in which the pin (40) is prevented from being withdrawn from a sleeve (12, 20, 22) and a second position in which the pin (40) can be withdrawn from the sleeve to permit removal of a shackle (68).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the pin assembly of Patton with the quick release pin as taught by Silva as an alternative means of securing the tool head to the tool body.
As for claim 9, the modified Patton teaches wherein a handle portion (Silva, 60) to facilitate rotating the pin between the first and second position.
As for claim 10, the modified Patton teaches wherein a detent member (Silva, 32) located on one of the pin and the clevis; and a detent receiving portion (Silva, 58) located on the other of the pin and the clevis in which the detent member is receivable.
As for claim 11, the modified Patton teaches wherein the detent member (Silva, 32) comprises a detent pin (Silva, 32) extending transversely through the pin (Silva, 40).
As for claim 12, the modified Patton teaches wherein the detent member (Silva, 32) comprises a detent pin (Silva, 32) extending from the clevis (Silva, 22).
As for claim 13, the modified Patton teaches wherein the detent receiving portion (Silva, 58) includes a notch (Silva, 58) and a keyway (Silva, 52/54, Fig. 1) sized and shaped to receive the detent member (Silva, 32).
As for claim 14, the modified Patton teaches wherein the detent member (Silva, 32) is engageable with the notch (Silva, 58, Fig. 1) when the pin is in the first position.
As for claim 15, the modified Patton teaches wherein the detent member (Silva, 32) is aligned with the keyway (Silva, 52/54, Fig. 1) when the pin is in the second position.
As for claim 16, the modified Patton teaches wherein a biasing member (94) configured to bias the pin (40) in a first direction, wherein the pin is withdrawn from the sleeve in the first direction.
As for claims 17-27, the modified Patton teaches a hydraulic power tool as claimed.  See previous rejection of claims 8-16 as the claim limitations are similar.  The main difference between the claims being the recited functional language of the quick-release mechanism being operable to decouple the head from the clevis without the use of external tools.  However, the prior art of Patton in view of Silva teaches the decoupling being handled by the user manually by hand without the use of any external tools.
Allowable Subject Matter
Claims 1-7 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723